PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/248,462
Filing Date: 15 Jan 2019
Appellant(s): Barany et al.



__________________
Garrett J. Atkinson (Reg. No. 62,645)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Paragraph [0048], in PGPub. 2019/0222801, merely describes “the splitter 219, 221 ay accomplish the signal attenuation, transmission, and combination functions described herein without the use of a frequency based filter, but rather through use of directional couplers or other direction-sensitive components as will be apparent to one of skill in the art…”. The description of “through use of directional coupler or other direction-sensitive components” could be sending command/control signal to directional coupler or other direction-sensitive components” outside of combination device 223 or splitter 219, 221. Neither paragraph [0048] nor the entire originally-filed specification disclose “the first splitter comprises one or more direction-sensitive components configured to block the MoCa signals and the downstream CATV signals from passaging between the first and second leg terminals…” as recited in claim 1 (and similar limitations as recited in all other independent claims).

(2) Response to Argument

1. The specification provides written description support for the first splitter comprising one or more direction-sensitive components (pages 11-12).
Appellant argues the specification provides a written description of “the first splitter comprises one or more direction-sensitive components,” as recited in the claim because the specification, at para. [0048], states “The splitters 219, 221 may accomplish the signal attenuation, transmission, and combination functions described herein without the use of a frequency-based filter, by rather through use of directional couplers or other direction-sensitive components as will be apparent to one of skill in the art.”, and at para. [0032], the specification states “In some embodiments, either or both of the splitters 219, 221 may individually or cooperatively control, direct, block, pass, attenuate, or otherwise regular signal transmission between the various ports 203, 207A, 207B, and 211, as will described in greater detail below.” This argument is respectfully traversed.
Para. [0048] merely describes “the splitter 219, 221 ay accomplish the signal attenuation, transmission, and combination functions described herein without the use of a frequency based filter, but rather through use of directional couplers or other direction-sensitive components as will be apparent to one of skill in the art…”. The description of “through use of directional coupler or other direction-sensitive components” could be performed by sending command/control signal to directional coupler or other direction-sensitive components”. The description of “through use of directional coupler or other direction-sensitive components” does not necessary include the first splitter comprising one or more direction-sensitive components. For example, if a specification describe a receiver receives a video stream through use of a transmitter at head end, it does not means that the receiver comprises the transmitter at the headend. In another example, if a person receives a mail through use of a post office, it does not mean that person comprises a post office. 
With respect to para. [0032] states “In some embodiments, either or both of the splitters 219, 221 may individually or cooperatively control, direct, block, pass, attenuate, or otherwise regular signal transmission between the various ports 203, 207A, 207B, and 211, as will described in greater detail below.”, it is noted that para. [0032] does not describe splitters 219, 221 control, direct, block, pass, attenuate, or other regular signal transmission between the various ports 203, 207A, 207B, 211 using components that are comprised/included in the splitters 219 or 221. Again, as discussed above, the splitter could perform these function through use of component or via component that are not comprised in the splitter (see examples given above). In addition, the specification describes MoCA-blocking POE filter 215 can be configured to pass frequencies encompassing those the downstream CATV signal and upstream CATV signal and block frequencies of the MoCA signals 251.. (see para. [0037]-[0041]) Thus, the splitter could perform the function of controlling, blocking, passing, etc. (as described in para. [0032] through MoCA-blocking POE filter 215 or other component (for example, by MoCA-blocking POE filter 215 or MoCA-passing filter 225, frequency bandpass filter, etc.) that are not “one or more direction-sensitive components” comprised in the splitter 219.  
Therefore, neither para. [0032],[0048] nor the entire originally-filed specification has support for limitation “the first splitter comprising one or more direction-sensitive components configured to block the MoCA signals and the downstream CATV signals from passing…. wherein the one or more direction-sensitive components are configured to permit or block signal transmission therethrough depending on U.S. APPLICATION No. 16/248,462whether the signal is proceeding between the first or second leg terminal and the common terminal, or between the first and second leg terminals, and not based on a frequency of the signal…” as recited in the claims.

2. Written support for the first splitter blocking signals in response to direction is also found in the specification (pages 13-17).
Appellant argues Examiner subtly shifted the basis for the rejection in the Advisory Action by alleging that the specification does not describe that “the first splitter…is configured to BLOCK the MoCA signals and the downstream CATV signal.” in Advisory Action, continuation sheet (pages 13-17). This argument is respectfully traversed. 
Examiner did not shift the basis for the rejection in the Advisory Action in continuation sheet as alleged by the Appellant. The Advisory Action, continuation sheet, the Examiner states “the originally-filled specification does not have support for limitation as recited such as limitation “the splitter comprises one or more direction-sensitive components configured to BLOCK the MoCA signal and the downstream CATV signal from passing between the first and second leg terminal…” as stated in the final rejection” and pointed to the description in other parts of the specification (particularly, para. [0037]-[0038] that describe the function of blocking is performed by other components such as MoCA POE filter 215, MoCA filter 225, that is not “one or more direction-sensitive component” configured in the splitter.
With respect to Appellant’s citing para. [0046] and [0047] that describe the splitter 219 attenuates downstream CATV signals and MoCA signals from proceeding between the first and second leg terminals, and referring to Figure 2, the splitter 219 blocks (substantially attenuates) both downstream CATV and MoCA signals from passing the first and second leg terminals (pages 12-13), Examiner notes that the specification, for example, para. [0015] describes MoCA-blocking filter electronically connected to the input port and configured to block MoCA signals from transmitting to the input port, and the first splitter is configured to attenuate signals passing the first and second leg terminals. Para. [0032] also describes “the splitters 219, 221 may individually or cooperatively control, direct, block, pass, attenuate….” Thus, the specification describes “to block” is different from function “to attenuate”. The specification does not have support for Appellant’s alleging “block” as “substantially attenuate”.
Furthermore, as discussed above, para. [0046]-[0047] and figure 2 describes blocking, attenuating signals. However, it does not describe the function of blocking of the MoCA signal and the downstream CATV signal… using “one or more direction-sensitive components” comprised in the splitter.
Therefore, neither para. [0032], [0048] nor the entire originally-filed specification have support for the limitation “wherein the first splitter comprises one or more direction-sensitive components configured to block the MoCA signals and the downstream CATV signals from passing between the first and second leg terminals, permit the MoCA signals, the downstream CATV signals, and upstream CATV signals to pass between the common terminal and the first leg terminal, and permit the MoCA and upstream CATV signals to pass between the common terminal and the second leg terminal, wherein the one or more direction-sensitive components are configured to permit or block signal transmission therethrough depending on U.S. APPLICATION No. 16/248,462whether the signal is proceeding between the first or second leg terminal and the common terminal, or between the first and second leg terminals, and not based on a frequency of the signal…” in claims.
It is also noted that the teaching of using directional coupler or other direction-sensitive components as well-known by prior art as Applicant’s admitted in paragraph [0048] (i.e…”..rather through use of directional couplers or other direction-sensitive components as will be apparent to one of ordinary skill in the art.” or see U.S 20100146564 (figure 3 and its associated description in the specification for disclosure of using directional couplers or other direction-sensitive component for filtering, transmitting, attenuating signal.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        Conferees:

/MICHAEL R TELAN/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.